         Case 2:19-cv-01900-MSG Document 17 Filed 04/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KUSHNIRSKY, et al.,

                        Plaintiff(s),

                v.

 D & A SERVICES, LLC, et al.,                       Civil Action No.: 2:19-cv-01900

                        Defendant(s).


                               STIPULATION AND DISMISSAL

       It is hereby stipulated and agreed by and between counsel for Plaintiff and Defendants that

the above-entitled action is hereby dismissed against Defendants, with prejudice and without

attorneys’ fees and costs pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

 COUNSEL FOR PLAINTIFF                                 COUNSEL FOR DEFENDANTS



 /s/                                                   /s/
 Arkady “Eric” Rayz                                    Aaron R. Easley
 Kalikhman & Rayz, LLC                                 Sessions Fishman Nathan & Israel
 1051 County Line Road, Suite “A”                      3 Cross Creek Drive
 Huntingdon Valley, PA 19006                           FlemingtonNJ08822-4938
 Telephone: (215) 364-5030                             Telephone: (908) 237-1660
 E-mail: erayz@kalraylaw.com                           E-mail: aeasley@sessions.legal

                                                    SO ORDERED        April 21, 2020



                                                    /s/ Mitchell S. Goldberg
                                                     MITCHELL S. GOLDBERG,              J.




                                                1
